DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 10/6/2021, is acknowledged. Claims 1 and 2 are amended; Claims 5-9 are newly added. No new matter is present. Claims 1-9 are currently pending.
The rejection of Claims 1-4 under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendments to the claims.
Response to Arguments
Applicant’s arguments, filed 10/6/2021, with respect to the rejections of claims 1-4 under 35 U.S.C. 102 have been fully considered and are persuasive.  Applicant argues that the method of making the instantly claimed copper alloy rolled material strip, in particular, including adjusting the residual stress at 250 MPa or more in a roller leveler step is critical to achieving the claimed A0/A relationship. (Remarks, p. 6-7).  Applicant points to comparative examples in the instant specification to demonstrate that a copper alloy meeting the claimed composition and x-ray diffraction values may nevertheless fail to meet the claimed A0/A relationship if not processed with said roller leveler residual stress. (Id.; specification, Tables 1-3).  These arguments are found persuasive. Therefore, the rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fail to teach a copper alloy rolled material strip with a composition as recited in Claim 1, wherein the rolled material strip satisfies the x-ray diffraction intensity 0.1 ≤ I(200)/I0(200) < 1.0, and which satisfies the 0/A ≤ 1.000, in which A0 represents a projected area of an indentation remaining after carrying out a Vickers hardness test by maintaining a square pyramidal indenter for 10 seconds while applying a test force with a load of 1 kg to a surface of a base material and releasing the test force; and A represents an area connecting vertices of the indenter.  Closest prior art Kuwagaki and Akihiro each individually teach a copper alloy rolled material strip meeting the claimed composition and x-ray diffraction value; however, they each fail to teach the claimed A0/A ≤ 1.000 relationship.  The instant specification provides sufficient evidence to demonstrate that a copper alloy rolled material strip meeting the claimed composition and x-ray diffraction values would not inherently meet the claimed A0/A relationship. (see, e.g., comparative examples 1 and 4; Tables 1-3).  In particular, the specification demonstrates that the residual stress of a roller leveler step is critical to achieving the claimed combination of properties. (Id.)  Kuwakagi and Akihiro each fail to teach such a method of making, and therefore, would not be expected to necessarily result in the same A0/A relationship. Therefore, Applicant has rebutted the prima facie case of anticipation established by Kuwagaki and Akihiro and the rejections have been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735